DETAILED ACTION	
Response to Amendment
Applicant’s amendment, filed 08/23/22, for application number 17/430,342 has been received and entered into record.  Claims 1-19 have been amended, and Claim 20 has been previously cancelled.  Therefore, Claims 1-19 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 17-19 are objected to because of the following informalities:  
Regarding Claim 1, lines 5-8 recite, “… a moving body capable of moving by use of electric power is used and position data including position information of a portable terminal of a user that boards the moving body and information relating to a date and time at which the position information is acquired,” and should instead read, “…a moving body capable of moving by use of electric power is used, position data including position information of a portable terminal of a user that boards the moving body, and information relating to a date and time at which the position information is acquired.” (emphasis added)
Claim 17, lines 9-12, and Claim 19, lines 5-7 contain similar language and are objected to accordingly.
Claim 17, lines 15-18 recite, “the date and time data is stored in a storage of the detachable battery, the processor is configured to execute the program to acquire the date and time data from the detachable battery and to acquire the position data from the portable terminal,” and should instead read, “wherein the data and time data is stored in a storage of the detachable battery, the processor is configured to execute the program to acquire the date and time data from the detachable battery and the position data from the portable terminal” to more clearly indicate the storage of the data and time data and the processor configured to execute the program is separate from the steps executed by the program presented immediately before.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
A communicator configured to communicate in Claim 5; 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the Specification shows that the following appears to be the corresponding structure described in the Specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph limitations found in the claims noted above: 
“The information processing device 400 includes, for example, a communicator 410, an acquirer 420, an integration processor 430, a generator 440, an estimator 450, a reserver 460, and a storage 470. The acquirer 420, the integration processor 430, the generator 440, the estimator 450, and the reserver 460 are realized by a hardware processor such as, for example, a CPU executing a program (software). Some or all of these components may be realized by hardware such as an LSI, an ASIC, an FPGA, or a GPU, or may be realized by software and hardware in cooperation.”  
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 2-16 are allowed.
Claims 1 and 17-19 would be allowable if the outstanding objections are overcome.  
The following is an examiner’s statement of reasons for allowance:
WO 2018/0174216 discloses acquiring information regarding the battery condition of an electric vehicle, including position and operation state.
Hatanaka, EP0986034B1, discloses a vehicle battery management system.
However, the references do not explicitly teach, individually nor in combination, a processor configured to execute a program to: acquire date and time information including information relating to a date and time at which a detachable battery installed in a moving body is used, and information relating to a date and time at which the position information is acquired; generate position history information of the detachable battery on the basis of the date and time data and the position data, wherein the date and time data is stored in a storage of the detachable battery, and the processor is configured to execute the program to acquire the date and time data form the detachable battery and to acquire the position data from a portable terminal, in combination with the remaining limitations as required by Claim 1.  
Claim 17-19 repeat the same limitations as recited in Claim 1, and are allowed accordingly, subject to the outstanding claim objections. 
Claims 2-16 depend on Claim 1, and are allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186